 MILLWRIGHTS AND MACHINERYERECTORSLOCAL 110279Millwrights and Machinery Erectors Local 1102,United Brother-hood of Carpenters and Joiners of America,AFL-CIO,and itsAgent George HornandPort Huron Sulphite and Paper Com-pany.Case No. 7-CD-79(2).December 11, 1962DECISION AND ORDER QUASHING NOTICEOF HEARINGThis is a proceeding under Section 10(k) of the National LaborRelations Act following charges filed by Port Huron Sulphite andPaper Company, herein called the Company, alleging that Millwrightsand Machinery Erectors Local 1102, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO,1 and its agent George Horn,had threatened, coerced, or restrained the Company, with an objectof forcing or requiring the Company to assign certain work to membersof Respondent Union rather than to the Company's own employeeswho are members of Local 156, International Brotherhood of Pulp,Sulphite and Paper Mill Workers, AFL-CIO, herein called Local 156.A duly scheduled hearing was held before William Naimark, hearingofficer, on August 16, 17, 23, and 24, 1962.All parties appeared at thehearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the hearing officer made at the hearing arefree from prejudicial error and are hereby affirmed.The briefs filedon behalf of Respondent Union and Respondent Horn and on behalfof the Company have been duly considered.Upon the entire record, the Board makes the following findings : 21.The Company is engaged at Port Huron, Michigan, in the manu-facture of lightweight papers and related products.During its lastfiscal year, it sold and shipped to points directly outside the State ofMichigan products valued at $8,000,000.During the same period, itpurchased raw materials valued at approximately $5,000,000 frompoints directly outside the State of Michigan.We find that the Com-pany is engaged in commerce within the meaning of the Act and thatit will effectuate the policies of the Act to assert jurisdiction herein.2.As stipulated by the parties, Respondent Union and Local 156 arelabor organizations within the meaning of Section 2(5) of the Act.3.The dispute :A. The factsIn 1961, the Company began an expansion program consisting ofthe construction of a new warehouse, the erection of a new paper1Herein called Respondent Union or Local 1102.2 Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel [Chairman McCulloch andMembers Leedom and Brown].140 NLRB No. 22 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDmachine, herein called the No. 7 machine, and the construction of abuilding to house the No. 7 machine.At prejob conferences in 1961and early 1962, the Company related to representatives of Buildingand Construction Trades Unions, including Respondent Union, itsintention to contract out all construction work involved in its expan-sion program with the exception of the erection of the No. 7 machinewhich, it indicated, would be assigned to its maintenance employees.Respondent Horn, business agent or representative of Respondent Un-ion, asserted that the machine erection should be performed by mill-wrights represented by Respondent Union and that it would use everylegal means to secure the work. Local 156, the representative of theCompany's maintenance employees, asserted and maintained its claimto the work and the Company stood fast in its assignment of the workto its maintenance employees.Subsequently, in February 1962, theRespondent Union invoked the Internal Disputes Machinery of theAFL-CIO in an effort to secure the disputed work for its members.On May 10, 1962, the AFL-CIO Building and Construction TradesDepartment, to which the dispute was referred, sent it back to thelocal level for settlement.The resultant meeting on June 8, 1962,attended by representatives of the Building and Construction TradesDepartment, the Company, and Local 156, produced no change in thepositions of the parties and no solution to the dispute.Thereafter, on June 19,1962, two members of the Respondent Unionbegan to picket the Company's plant with a sign reading:Sulphite Paper Mill Co. assigns work to other than membersUnited Brothers Carpenters and Joiners. (This is informationalonly.)Employees of the contractors engaged in constructing the building forthe No. 7 machine walked off the job and those who had not yet begunwork refused to enter the premises.Picketing by the two men con-tinued until enjoined on July 16, 1962, and no work was performedduring that time.At the end of the hearing herein on August 24, 1962, the Companyintroduced into evidence a letter dated July 31, 1962, written by theexecutive assistant to the president of the AFL-CIO to the president-secretary of the International Pulp, Sulphite and Paper Mill Workers.This letter indicated that the claim of Local 1102 to the disputed workhad been withdrawn by the Building and Construction Trades Depart-ment.The Respondent Union and Horn disclaimed any previousknowledge of the action to which the letter referred.However, intheir brief filed with the Board subsequent to the hearing, RespondentHorn and the Respondent Union indicated their acquiescence in thewithdrawal of Respondent Union's claim by its superior, the Buildingand Construction Trades Department.'3 By letter to the Board dated November 14, 1962, copies of which were served uponthe parties, the Respondents reaffirmed the position taken in their brief MILLWRIGHTS AND MACHINERY ERECTORS LOCAL 110251B. Contentions of the partiesThe Company contends that Local 1102 violated Section8(b) (4) (D), that that Union is not entitled to the work, and thatthe Board should award the work to the Company's maintenance em-ployees.Local 156 takes no position as to whether Local 1102 violatedthe Act, but otherwise agrees with the Company. The Respondentsdeny any violation, and take the position that having submitted theclaim of Local 1102 to the AFL-CIO Internal Disputes Machinery,they are bound by the result therof and have made no claim to the worksince the result came to their attention.The Respondents move thatthe notice of hearing be quashed.C. Conclusions as to the applicability of the statuteWe find it unnecessary to pass upon the merits of the contentionsadvanced with respect to a proper award of the work inasmuch asthere are, at present, no competing claims necessary to establish adispute cognizable under Section 10 (k) of the Act.While it is truethat conflicting claims to the work existed in the earlier stages of theproceeding, the Respondents, since learning of the Building and Con-struction Trades Department's withdrawal of the challenge of Local1102 to the Company's work assignment, have consistently manifestedtheir intention to be bound by that decision.Therefore, the presentposture of the matter is that Local 1102 is no longer making any claimto the work, and all the parties are in agreement with the Company'sassignment.Thus there has been, in effect, a settlement of the dispute.In these circumstances we shall quash the notice of hearing.[The Board quashed the notice of hearing.]MEMBER LEEDOMM, dissenting :I do not agree that the Respondents have withdrawn all claim tothe work in dispute.The Respondents have expressed their acquies-cence in the Building and Trades Department's withdrawal of theirclaim with obvious reluctance, declaring at the same time their dis-satisfaction with that action and their continued belief that the dis-puted work falls within their jurisdiction. Such an equivocal positiondoes not, in my view, give assurance that further work interruptionswill not occur.As I do not believe, in the circumstances of this case,that the dispute has been settled, I would not quash the notice of hear-ing but would proceed to a determination on the merits.Whetheran unequivocal disclaimer by Respondents would have warrantedquashing the notice of hearing is a matter I do not have to decide.